DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the preliminary amendment filed 05/20/2021, canceling claims 1-28 and adding new claims 29-45. This amendment has been entered. 

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the limitation “a drug reservoir located on a buccal side of said patient's teeth and comprising the pharmaceutical composition comprising said drug” is indefinite because it is not clear whether the claimed invention is required to be placed on a buccal side of a patient’s teeth. For this reason, the limitation creates confusion as to when direct infringement would occur (i.e., when the device is placed into the mouth or removed from a patient’s mouth). 
For the purpose of examination, the limitation will be interpreted to cover a drug reservoir configured to be located on a buccal side of the patient’s teeth.
Further, the limitation “wherein said pharmaceutical composition is transported to a lingual side of said patient's teeth through a fluidic channel that passes behind the patient's rear molar” is indefinite as it amounts to a method step within an apparatus claim, thus creating confusion as to when direct infringement occurs. MPEP 2173.05(p) instructs that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Further, it is not clear whether the claimed “fluidic channel that passes behind the patient’s rear molar” is a component of the device.
For purpose of examination, the limitation will be interpreted to cover a device capable of transporting a pharmaceutical composition to a lingual side of the patient’s teeth through a fluidical channel that passes behind the patient’s rear molar, but the device is not required to comprise the fluidic channel itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-31, 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Funt (U.S. Pat. 5,842,860, hereinafter “Funt”) in view of Voyiazis et al (U.S. Pub. 2004/0147906 A1, hereinafter “Voyiazis”).
Regarding claims 29m 34 and 42, Funt discloses a drug delivery device (Figs 10-13) and associated method for its use, configured to be removably inserted in a patient's mouth and for continuous or semi-continuous intraoral administration of a pharmaceutical composition (located within a container 18 held within a chamber 50; see col. 4, lines 35-37) or comprising a drug, said device comprising:
a fastener, e.g., a wall 40 and/or flanges 42, 44; see Fig. 12) to removably secure said drug delivery device to a surface of said patient's mouth (component 60 serves as an anchor within the maxillary or mandibular of a patient; para [0040]);
a drug reservoir 18 (Fig. 12) located on a buccal side of said patient’s teeth and comprising the pharmaceutical composition comprising the drug (see col. 9, lines 13-27 disclosing that the reservoir 18 are located within chambers 50 on the buccal flange, such that the containers 18 are located at opposite sides of the mouth between the teeth/gums and the cheek),
wherein the pharmaceutical composition is configured to be transported to a lingual side of the patient’s teeth through a fluidic channel that passes behind the patient’s rear molar (i.e., the drug reservoir 18 is shown to be located at the buccal side of the patient’s molars, and so delivering the drug from the reservoir, such as via channels 28 and 56 [see Figs. 1-2]) would allow the composition to be transported to a variety of locations including behind the molars and to the lingual side of the teeth; the passage behind the molar would thus constitute the “fluidic channel” along which the composition could flow).
It is noted that Funt does not appear to disclose that the device comprises a pump, in particular, a mechanical pump (as per claim 30) or an electrical pump (as per claim 34).
Voyiazis discloses a drug delivery device configured to be removably inserted in a patient's mouth and for continuous or semi-continuous intraoral administration of a pharmaceutical composition comprising a drug, said device comprising:
 a mechanical pump 30 (Fig. 6; see also paras [0042]-[0043]) for administering a pharmaceutical composition from a drug reservoir 40 (Fig. 6; see also paras [0012] and [0065]); Voyiazis discloses that the pump can be an electrical pump (see para [0046]).
A skilled artisan would have found it obvious at the time of the invention to modify the drug delivery device disclosed in Funt by incorporating a pump, as taught in Voyiazis, in order to assist in the delivery of material via the device (see Voyiazis at para [0016]), especially in a manner that can advantageously be externally controlled to supply a specific dosage of drug (see Voyiazis at para [0071]).
Regarding claims 30 and 31, it is noted that Funt, as modified by Voyiazis, does not appear to disclose that the drug reservoir is in fluid communication with a flow restrictor having a length and internal diameter that control the administration rate of said pharmaceutical composition., and the flow restrictor comprises a tube, channel, or orifice.
Voyiazis discloses the drug delivery device (Fig. 6) with an oral liquid drug reservoir 40 (Fig. 6) comprising a pharmaceutical composition, 
wherein said drug reservoir is in fluid communication with two or more flow restrictors, e.g., at least two microchannels 330 (Fig. 6) such that the length and internal diameter of the flow restrictor controls the administration rate of the pharmaceutical composition (i.e., the orifices are only able to provide a certain amount of flow based on their length and internal diameters).
A skilled artisan would have found it obvious at the time of the invention to modify the drug delivery device disclosed in Funt so that the drug reservoir is in fluid communication with a flow restrictor having a length and internal diameter that control the administration rate of said pharmaceutical composition, and the flow restrictor comprises a tube, channel, or orifice, as taught in Voyiazis, in order to selectively control the amount of fluid released from the reservoir (see Voyiazis at para [0041] and [0071]), with a reasonable expectation of success.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Funt (U.S. Pat. 5,842,860) in view of Voyiazis et al (U.S. Pub. 2004/0147906 A1), further in view of Johnson et al (U.S. Pat. 6,264,921 B1, hereinafter “Johnson”).
Regarding claims 32 and 33, it is noted that Funt, as modified by Voyiazis, does not appear to disclose that the mechanical pump is selected from a spring-driven, an elastomer-driven, a compressed gas-driven, and a propellant-driven pump, in particular, a propellant- driven pump.
Johnson discloses a drug delivery device to administer a pharmaceutical composition. The device uses a mechanical pump driven by a compressed propellant gas such as 1,1,1,2 tetrafluoroethane (a known ether with a boiling point of less than 37 degrees C at 1 atm with a vapor pressure that increases by less than about 80% when the oral temperature is raised from 37 to 55 degrees C; see Johnson at col. 8, lines 50-57).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Funt, as modified by Voyiazis, according to the teaching in Johnson, since a gas propellant such as 1,1,1,2 tetrafluoroethane for delivering a drug at a constant rate using a well-known pumping means with high accuracy (see, e.g., Johnson at col. 2, lines 20-30).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Funt (U.S. Pat. 5,842,860) in view of Voyiazis et al (U.S. Pub. 2004/0147906 A1), further in view of Shankar et al (U.S. Pub. 2006/0115532 A1, hereinafter “Shankar”)
Regarding claim 35, it is noted that Funt, as modified by Voyiazis, does not appear to disclose the shear viscosity of the pharmaceutical composition.
Shankar teaches the use of a pharmaceutical composition for transmucosal delivery of a pharmaceutical composition, having a shear viscosity of 50,000 cP or greater at 37 degrees Celsius (see Shankar at  claim 67 and para [0063]).
A skilled artisan would have found it obvious at the time of the invention to modify the shear viscosity of the pharmaceutical composition taught in Funt in view of Voyiazis, according to the teaching in Shankar, in order to allow proper delivery of the fluid. Further, the claimed shear viscosity values do not appear to be critical or solve a stated problem, and a skilled artisan would have found it obvious to conduct routine experimentation to arrive at the claimed values with a reasonable expectation of success.

Claims 36 and 41 is rejected under 35 U.S.C. 103 as being unpatentable over Funt (U.S. Pat. 5,842,860) in view of Voyiazis et al (U.S. Pub. 2004/0147906 A1), further in view of Wolff et al (U.S. Pub. 2004/0158194 A1, hereinafter “Wolff”), further in view of Alza Corp (JP2007044529A, hereinafter “Alza”; see machine translation, attached).
Regarding claim 35, it is noted that Funt, as modified by Voyiazis, does not appear to disclose that the drug delivery device is configured to deliver an average rate of volume of from about 0.015 mL/hour to about 1.25 mL/hour over a period of from about 4 hours to about 168 hours at 37 °C and a constant pressure of 13 psia, wherein said average rate varies by less than 20% per hour over a period of four or more hours.
Wolff discloses a drug delivery device configured to be removably inserted in a patient's mouth and for continuous or semi-continuous intraoral administration of a pharmaceutical composition comprising a drug, said device comprising a drug comprising levodopa, carbidopa or baclofen (para [0061]). Wolff further discloses delivering drug at an average rate from 0.015 mL/hr to 1.25 mL/hr over a period of 4 to 168 hours at 37 degrees C (approx. the temperature of the oral cavity); see paras [0312]-[0313]). 
Further, Alza discloses a device for delivering drugs to an oral cavity, comprising a mechanical pump that is configured to maintain an internal pressure within the pump of greater than or equal to about 4 atm (i.e., the pump is able to provide a pressure of up to 2000 psi or 136 atm.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Funt, in view of Voyiazis, according to the collective teachings of Wolff and Alza, as the conditions of flow rate, delivery time and delivery pressure were known to those of ordinary skill in the art at the time of the invention. To control the flow rate, especially under varying ambient pressures amounts to routine experimentation to achieve a desired therapeutic effect. It has been held that “a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 41, the device of Funt, in view of Voyiazis, according to the collective teachings of Wolff and Alza does not appear to explicitly disclose the characteristics of the mechanical pump as claimed, including that it is configured such that the average rate of drug delivery decreases by less than about 20% given the claimed ambient atmospheric pressure changes.
However, since Alza discloses that the pump can be under a high pressure as high as 2000 psi or 136 atm, it is understood that pump would be able to control the average rate of drug delivery so that the rate decreases by less than 20% under such pressure conditions (i.e., it is understood that the pump can control the average rate of drug delivery so that it does not substantially decrease at all even in the presence of minor atmospheric pressure changes). Accordingly, this configuration appears to be inherent in the design and intended operation of the pump of Alza. 
A skilled artisan would have found it obvious at the time of the invention to modify the pump taught in Funt, in view of Voyiazis and Wolff, according to the teaching in Alza, since Alza discloses that such a pump would be useful for achieving a desired infusion depth (see machine translation of Alza at para [0012]).

Claims 37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Funt (U.S. Pat. 5,842,860) in view of Voyiazis et al (U.S. Pub. 2004/0147906 A1), further in view of Wolff et al (U.S. Pub. 2004/0158194 A1).
Regarding claims 37 and 43, it is noted that Funt, as modified by Voyiazis, does not appear to disclose that drug comprises levodopa or a levodopa prodrug (it is widely known that levodopa is a drug for treating Parkinson’s disease), or a pharmaceutically acceptable salt thereof.
Wolff discloses a drug delivery device configured to be removably inserted in a patient's mouth and for continuous or semi-continuous intraoral administration of a pharmaceutical composition comprising a drug, said device comprising a drug comprising levodopa (para [0061]). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Funt in view of Voyiazis, according to the teaching in Wolff, since both Funt and Voyiazis teaches the usefulness of the device for the delivery of one or more drugs to a human body for treatment or prevention of various diseases and/or maladies (see Funt at col. 3, lines 35-47; see Voyiazis at para [0003]) and in choosing from a variety of known agents, a skilled artisan would have chosen levodopa as an exemplary active agent with a reasonable expectation of success , would achieve a treatment or prevention function when implemented into the device, with a reasonable expectation of success in treating a CNS condition (see Wolff at para [0069]).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Funt (U.S. Pat. 5,842,860) in view of Voyiazis et al (U.S. Pub. 2004/0147906 A1), further in view of Santini, Jr et al (U.S. Pub. 2007/0016163 A1, hereinafter “Santini”).
Regarding claims 38 and 39, it is noted that Funt, as modified by Voyiazis, does not appear to disclose that the pharmaceutical composition comprises a suspension, wherein the suspension comprises at 37 degrees C solid particles of the drug.
Santini teaches that a dental or drug implant can be in a variety of forms including a suspension, emulsion or a solid suspension (para [0077]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Funt, in view of Voyiazis, according to the teaching in Santini, since such forms were well-known to enhance storage, penetration or delivery of the pharmaceutical composition with a reasonable expectation of success. Further, while it is acknowledged that Santini does not disclose that the suspension comprises solid particles at 37 degrees Celsius (roughly body temperature), a skilled artisan would have found it obvious to make this modification to enable the drug to take on a solid form while implanted into the body and to extend the useful life of the drug.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Funt (U.S. Pat. 5,842,860) in view of Voyiazis et al (U.S. Pub. 2004/0147906 A1), further in view of Slaughter et al (U.S. Pub. 2004/0234456 A1, hereinafter “Slaughter”).
Regarding claim 40, it is noted that Funt, as modified by Voyiazis, does not appear to disclose that the composition comprises a paste.
Slaughter discloses an oral drug delivery system in the analogous art to Funt, comprising a device pre-loaded with drug insertable into a mouth of a patient having gums (see Abstract), the drug being within a paste composition (see para [0029]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Funt, in view of Voyiazis, based on the teaching in Slaughter that a gel was a preferred form of pre-loaded to-be-dispensed material for oral administration (see Slaughter at para [0029]). Thus, a skilled artisan would have sought to use a paste in the device of Funt with a reasonable expectation of success in delivering the medication to the oral cavity.

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Funt (U.S. Pat. 5,842,860) in view of Voyiazis et al (U.S. Pub. 2004/0147906 A1), further in view of Wolff et al (U.S. Pub. 2004/0158194 A1), further in view of Quinn (Drug Treatment of Parkinson’s disease, BMJ, 1995, hereinafter “Quinn”).
Regarding claim 44 and 45, while it is noted that the combination of Funt, Voyiazis and Wolff teaches the pharmaceutical composition comprises LD (which is used to treat Parkinson’s disease), it is noted that the prior art does not explicitly disclose that the fluctuation index of LD is less than or equal to 1.5 for a period of at least 8 hours during administration, and the circulating LD in plasma concentration varies by less than 20% from its mean for a period of at least one hour.
However, the fluctuation index of the drug, as well as its circulating amount in plasma, appears to be based on multiple factors including dosing release regimens, dosing amounts, dosing frequency and numerous pharmacokinetic properties of both the drug and the user’s rate of elimination, etc. Therefore it is unclear what specific claimed properties of the LD per se result in the recited fluctuation index.
Nonetheless, Quinn discloses that it is desirable to reduce the fluctuation index of levodopa in Parkinson’s disease patients, and that fluctuation can be alleviated by giving controlled release preparations of levodopa or smaller doses at more frequent intervals, by adding other drugs in combination or by adding long acting oral agonists (see “Summary points” and pg. 577 under “The management of treatment related complications”).
Accordingly, though Quinn does not explicitly disclose the desired fluctuation level over a period of at least 8 hours, a skilled artisan would have recognized that a fluctuation level of 1.5 is a relatively low level, and would have desired to reduce the fluctuation to a low level in order to avoid side effects of levodopa such as dyskinesia, as taught in Quinn. A skilled artisan would have had reason to achieve a low fluctuation level of LD based at least on the teaching in Quinn, and would have recognized that modifying various characteristics of levodopa in its composition and/or delivery would have been reasonably expected to be work in the device of Funt.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
10/17/2022